

Exhibit 10.1


Description of 2007 Annual Incentive Bonus Performance Measures


The 2007 annual incentive bonuses for Messrs. Day, Gooch and Johnson will be
based on the following performance measure established in accordance with the
Compensation Plan and the Bonus Plan:



·  
  100% of the performance measure is based on achievement of RadioShack’s EBITDA
target.

 
Actual amounts payable, if any, can range from 25% to 150% (or, in the case of
Mr. Day, 25% to 200%) of the target amounts, depending on the extent to which
performance under the foregoing criteria meets, exceeds or is below the target.